Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blasco et al. (WO 2017/134261 A1).
Regarding claim 1, Blasco discloses a reference time determining method, wherein the method comprises: 
receiving, by a terminal (radio terminal, see Fig. 11, page 21, lines 33-36), a plurality of pieces of time reference information from a network device (radio terminal/UE receives a time reference defined by a downlink signal from a base station and a UE-specific timing offset/timing advance from the base station, see page 6, lines 11-19; it is also interpreted by the examiner a plurality of pieces of time reference information can further include selection information sent from a radio device such as a base station, see page 19, lines 18-31; the time timing advance TA is configured by the eNB to compensate for the propagation delay from the eNB to the UE, page 2, lines 2-4); 
receiving, by the terminal, indication information from the network device, wherein the indication information indicates first time reference information (the time reference defined by a downlink signal from the base station, see page 6, lines 11-18), and the plurality of pieces of time reference information comprise the first time reference information (the combination of the time reference from the base station, the UE-specific timing offset/timing advance, and selection information comprises a time reference defined by a downlink signal from a base station, see page 6, lines 11-19); and 
determining, by the terminal, the first time reference information based on the indication information (the UE receives the time reference based on the downlink signal, see page 6, lines 11-19), and determining a reference time of the terminal based on the first time reference information (the UE derives its time reference based on the time reference of the downlink signal from the base station, see page 6, lines 11-19).

Regarding claim 2, Blasco discloses the method according to claim 1, wherein time reference information in the plurality of pieces of time reference information indicates a reference time of a control device (the selection information sent to a radio terminal may include a device identifier to identify the further/other radio terminal that defines the time reference type, see page 19, lines 33-37, page 20, lines 1-11).

Regarding claim 3, Blasco discloses the method according to claim 2, wherein the time reference information comprises a reference time information element (a time reference type defined by a signal from another radio terminal, see page 19, lines 33-37) and an identification information element (the selection information may include a device identifier to identify the other radio terminal that defines the time reference type, see page 19, lines 33-37, page 20, lines 1-11); and the identification information element comprises device information of the control device (the selection information may include a device identifier to identify the other radio terminal that defines the time reference type, see page 19, lines 33-37, page 20, lines 1-11), identification information of a clock, or an index of the time reference information.
 
Regarding claim 4, Blasco discloses the method according to claim 1, wherein time reference information in the plurality of pieces of time reference information indicates a time offset between a reference time of a control device and a reference time of the network device (the selection information may include a value of the offset with respect to the superimposed signals from other radio terminal and the base station, see page 20, lines 5-11).

Regarding claim 5, Blasco discloses the method according to claim 4, further comprising: 
receiving, by the terminal, time reference information of the network device, wherein the time reference information of the network device indicates the reference time of the network device (time reference of the base station, see page 6, lines 11-19).

Regarding claim 6, Blasco discloses the method according to claim 5, wherein the determining, by the terminal, a reference time of the terminal based on the first time reference information comprises: 
determining, by the terminal, the reference time of the terminal based on the first time reference information and the time reference information of the network device (the UE derives it time reference based on the time reference from the downlink signal and the UE-specific timing offset/timing advance, see page 6, lines 11-19).

Regarding claim 7, Blasco discloses the method according to claim 4, wherein the time reference information comprises a time offset information element (the selection information may include an offset with respect to the signal from another radio terminal, see page 19, lines 33-37) and an identification information element (the selection information may include a device identifier to identify the other radio terminal that defines the time reference type, see page 19, lines 33-37, page 20, lines 1-11); and the identification information element comprises device information of the control device (the selection information may include a device identifier to identify the other radio terminal that defines the time reference type, see page 19, lines 33-37, page 20, lines 1-11), identification information of a clock, or an index of the time reference information.

Regarding claim 8, Blasco discloses the method according to claim 1, wherein the plurality of pieces of time reference information and the indication information are in a same message (the selection information indicates a time reference type defined by a signal from a base station, and a device identifier, see page 11, lines 12, lines 1-10; the selection information also includes an offset with respect to the signal from the base station, see page 19, lines 24-31).

Regarding claim 9, Blasco discloses the method according to claim 1, wherein the indication information comprises device information of a first control device (the selection information may include a device identifier to identify the other radio terminal that defines the time reference type, see page 19, lines 33-37, page 20, lines 1-11), identification information of a first clock, or an index of the first time reference information.

Regarding claim 10, Blasco discloses a reference time determining apparatus (radio terminal, see Fig. 11, page 21, lines 33-36), comprising: 
a processor (processor 1150, see Fig. 11, page 22, lines 8-9); and 
a computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor, the programming instructions cause the processor to (a memory 1160 storing program code to be executed by the processor 1150, see Fig. 11, page 22, lines 12-34):
receive a plurality of pieces of time reference information from a network device (UE receives a time reference defined by a downlink signal from a base station and a UE-specific timing offset/timing advance from the base station, see page 6, lines 11-19; it is also interpreted by the examiner a plurality of pieces of time reference information can further include selection information sent from a radio device such as a base station, see page 19, lines 18-31; the time timing advance TA is configured by the eNB to compensate for the propagation delay from the eNB to the UE, page 2, lines 2-4); 
receive indication information from the network device, wherein the indication information indicates first time reference information (the time reference defined by a downlink signal from the base station, see page 6, lines 11-18), and the plurality of pieces of time reference information comprise the first time reference information (the combination of the time reference from the base station, the UE-specific timing offset/timing advance, and selection information comprises a time reference defined by a downlink signal from a base station, see page 6, lines 11-19); and 
determine the first time reference information based on the indication information (the UE receives the time reference based on the downlink signal, see page 6, lines 11-19), and determine a reference time of the terminal based on the first time reference information (the UE derives its time reference based on the time reference of the downlink signal from the base station, see page 6, lines 11-19).

Regarding claim 11, Blasco discloses the apparatus according to claim 10, wherein time reference information in the plurality of pieces of time reference information indicates a reference time of a control device (the selection information sent to a radio terminal may include a device identifier to identify the further/other radio terminal that defines the time reference type, see page 19, lines 33-37, page 20, lines 1-11).

Regarding claim 12, Blasco discloses the apparatus according to claim 11, wherein the time reference information comprises a reference time information element (a time reference type defined by a signal from another radio terminal, see page 19, lines 33-37) and an identification information element (the selection information may include a device identifier to identify the other radio terminal that defines the time reference type, see page 19, lines 33-37, page 20, lines 1-11); and the identification information element comprises device information of the control device (the selection information may include a device identifier to identify the other radio terminal that defines the time reference type, see page 19, lines 33-37, page 20, lines 1-11), identification information of a clock, or an index of the time reference information.

Regarding claim 13, Blasco discloses the apparatus according to claim 10, wherein time reference information in the plurality of pieces of time reference information indicates a time offset between a reference time of a control device and a reference time of the network device (the selection information may include a value of the offset with respect to the superimposed signals from other radio terminal and the base station, see page 20, lines 5-11).

Regarding claim 14, Blasco discloses the apparatus according to claim 13, wherein the programming instructions further cause the processor to: 
receive time reference information of the network device, wherein the time reference information of the network device indicates the reference time of the network device (time reference of the base station, see page 6, lines 11-19). 

Regarding claim 15, Blasco discloses the apparatus according to claim 14, wherein when determining the reference time of the terminal based on the first time reference information, the programming instructions further cause the processor to: 
determine the reference time of the terminal based on the first time reference information and the time reference information of the network device (the UE derives it time reference based on the time reference from the downlink signal and the UE-specific timing offset/timing advance, see page 6, lines 11-19).

Regarding claim 16, Blasco discloses the apparatus according to claim 13, wherein the time reference information comprises a time offset information element (the selection information may include an offset with respect to the signal from another radio terminal, see page 19, lines 33-37) and an identification information element (the selection information may include a device identifier to identify the other radio terminal that defines the time reference type, see page 19, lines 33-37, page 20, lines 1-11); and the identification information element comprises device information of the control device (the selection information may include a device identifier to identify the other radio terminal that defines the time reference type, see page 19, lines 33-37, page 20, lines 1-11), identification information of a clock, or an index of the time reference information.

Regarding claim 17, Blasco discloses the apparatus according to claim 10, wherein the plurality of pieces of time reference information and the indication information are in a same message (the selection information indicates a time reference type defined by a signal from a base station, and a device identifier, see page 11, lines 12, lines 1-10; the selection information also includes an offset with respect to the signal from the base station, see page 19, lines 24-31).

Regarding claim 18, Blasco discloses the apparatus according to claim 10, wherein the indication information comprises device information of a first control device (the selection information may include a device identifier to identify the other radio terminal that defines the time reference type, see page 19, lines 33-37, page 20, lines 1-11), identification information of a first clock, or an index of the first time reference information.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471